Case: 10-10018 Document: 00511450116 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 10-10018
                                   c/w No. 10-10019                         Lyle W. Cayce
                                  Conference Calendar                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DEMONDRA LANA ALLEN,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:99-CR-247-2
                             USDC No. 4:04-CR-183-2


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Demondra Lana Allen
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Allen has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein. We concur with counsel’s



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10018 Document: 00511450116 Page: 2 Date Filed: 04/19/2011

                                 No. 10-10018
                               c/w No. 10-10019

assessment that the appeals present no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5 TH C IR. R. 42.2.




                                       2